DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “sensing element” and “image acquisition element” in claims 1-14; “receiving component”, “display component”, “information input component”, and “transmission component” in claims 15-19; and  “receiving component”, “display component”, “information input component”, “transmission component”, “sensing input element”, and “image acquisition element”.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Upon reviewing originally filed specification, Examiner finds corresponding structures for the components/elements above as follows:
“sensing element”: a Global Positioning System (GPS) sensor, a vision sensor, an ultrasonic sensor, an infrared sensor, or a radar.
“image acquisition element”: one or more cameras, a visible light camera, an infrared camera, or a stereoscopic camera.
“receiving component”: not described
“display component”: not described
“information input component”: not described
“transmission component”: not described.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 15-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim limitations receiving component, display component, information input component, and transmission component in claims 15-20 invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Therefore, the claims are indefinite and are rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5, 10, 13, 15, and 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ribeiro et al. (US 10,148,876 B1 – hereinafter Ribeiro).
Regarding claim 1, Ribeiro discloses a movable device comprising: a sensing element configured to obtain position information of a target object (column 18, line 55 – column 19, line 18; column 21, line 65 – column 22, line 6 – a sensing element configured to obtain either physical position information or position information within an image of a target object); an image acquisition element configured to (column 16, lines 39 – 63 – an image acquisition element comprising lens, optical elements, and an image sensor to capture image of the target object); and a controller (column 17, lines 22-32 – a processor 518) configured to: adjust an orientation of the image acquisition element to face toward the target object (column 9, lines 16-19 – adjusting an orientation of the image acquisition element so that the camera follows the target object); receive the image from the image acquisition element (Fig. 1; column 9, lines 26-32 – receiving an image sequence from the image acquisition element for storage on storage 114); control the image acquisition element to perform, according to the position information of the target object, at least one of: setting focus on the target object, or metering the target object (column 18, lines 19-33 – at least setting optical focus on the target object).
Regarding claim 2, Ribeiro also discloses the image acquisition element is further configured to: receive a control instruction from the controller (Fig. 6 – step 630); and initiate or stop, in response to the control instruction, at least one of setting focus on the target object, or metering the target object (Fig. 6 – step 630; column 18, lines 19-33 – at least setting optical focus on the target object).
Regarding claim 3, Ribeiro also discloses the sensing element is further configured to obtain real time position information of the target object (column 18, lines 64-67 – obtaining real time position information from a location detector embedded onto the object).
	Regarding claim 4, Ribeiro also discloses the sensing element is further configured to obtain position information of the target object (column 18, lines 64-67 – obtaining real time position information from a location detector embedded onto the object) and position information of the movable device (column 11, lines 58-62).
	Regarding claim 5, Ribeiro also discloses the sensing element comprises at least one of a Global Positioning System (GPS) sensor, a vision sensor, an ultrasonic sensor, an infrared sensor, or a radar (column 11, lines 58-62; column 18, lines 10-11 – at least a GPS).
Regarding claim 10, Ribeiro also discloses the controller is further configured to control the image acquisition element to zoom in or zoom out based on the position information of the target object (column 10, lines 18-29 – adjustments via optical zoom).
Regarding claim 13, Ribeiro also discloses the controller is further configured to, during a process of adjusting the orientation of the image acquisition element to face toward the target object (column 9, lines 16-19; Fig. 2C – adjusting an orientation of the image acquisition element so that the camera face the target object, e.g. a ball); maintain an orientation of the movable device or adjust the orientation of the movable device to also face toward the target object (column 9, lines 16-19 – adjusting an orientation of the image acquisition element so that the camera follows the target object).
Regarding claim 15, Ribeiro discloses a control device (Fig. 1 – device 160) comprising: a receiving component configured to receive an image from a movable device, the image being collected by the movable device (Fig. 1 – device 160 receives images from a camera 110, which is movable as further described in at least column 5, lines 8-15 or column 18, lines 39-45); a display component configured to (Fig. 1 – device 160 displays the image in its display area); an information input component configured to obtain a user instruction (column 21, lines 35-45 – a GUI to obtain a user instruction, e.g. setting the camera in tracking mode); a processor configured to, according to the user instruction, identify a to-be-tracked object in the image, and use the identified object as the target object for taking a tracking shot (column 4, lines 65-67; column 9, lines 16-19 – identifying an object to be tracked), and for at least one of focusing or metering (column 10, lines 18-29 – at least for focusing); and a transmission component configured to: send an instruction message to a movable device to instruct the movable device to take a tracking shot of the target object and performing at least one of: setting focus on the target object or metering the target object (column 18, lines 19-33 – instructing the camera to follow and capture images of the object and at least setting optical focus on the target object).
Regarding claim 20, Ribeiro discloses a tracking photographing system comprising: a movable device (Fig. 1 –camera 110, which is movable as further described in at least column 5, lines 8-15 or column 18, lines 39-45); and a control device in communication with the movable device (Fig. 1 – device 160 in communication with camera 110, which is movable as further described in at least column 5, lines 8-15 or column 18, lines 39-45), comprising: a receiving component configured to receive an image from the movable device, the image being collected by the movable device (Fig. 1 – device 160 receives images from a camera 110, which is movable as further described in at least column 5, lines 8-15 or column 18, lines 39-45); a display component configured to display the received image (Fig. 1 – device 160 displays the image in its display area); an information input component configured to obtain a control instruction input by a user (column 21, lines 35-45 – a GUI to obtain a user instruction, e.g. setting the camera in tracking mode); a processor configured to, according to the control instruction, identify a to-be-tracked object in the image, and use the identified object as the target object for taking a tracking shot (column 4, lines 65-67; column 9, lines 16-19 – identifying an object to be tracked), and for at least one of focusing or metering (column 10, lines 18-29 – at least for focusing); and a transmission component configured to: send an instruction message to a movable device to instruct the movable device to take a tracking shot of the target object and performing at least one of: setting focus on the target object or metering the target object (column 18, lines 19-33 – instructing the camera to follow and capture images of the object and at least setting optical focus on the target object); wherein the movable device comprises: a sensing element configured to obtain position information of the target object (column 18, line 55 – column 19, line 18; column 21, line 65 – column 22, line 6 – a sensing element configured to obtain either physical position information or position information within an image of a target object); an image acquisition element configured to capture the image containing the target object (column 16, lines 39 – 63 – an image acquisition element comprising lens, optical elements, and an image sensor to capture image of the target object); and a controller (column 17, lines 22-32 – a processor 518) configured to: adjust an orientation of the image acquisition element to face toward the target object (column 9, lines 16-19 – adjusting an orientation of the image acquisition element so that the camera follows the target object); receive the image from the image acquisition element (Fig. 1; column 9, lines 26-32 – receiving an image sequence from the image acquisition element for storage on storage 114); control the image acquisition element to perform, according to the position information of the target object, at least one of: setting focus on the target object, or metering the target object (column 18, lines 19-33 – at least setting optical focus on the target object).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6-9 are rejected under 35 U.S.C. 103 as being unpatentable over Ribeiro as applied to claims 1-5, 10, 13, 15, and 20 above, and further in view of Liu (US 2020/0029106 A1 – hereinafter Liu).
	Regarding claim 6, see the teachings of Ribeiro as discussed in claim 1 above. Ribeiro also discloses the image acquisition element is further configured to: receive a control instruction from the controller (Fig. 6 – step 630).	
However, Ribeiro does not disclose the acquisition element is further configured to obtain a local brightness of an area where the target object is located; and adjusting a brightness of the entire image according to the local brightness.
([0057]); and adjusting a brightness of the entire image according to the local brightness ([0147]).
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to incorporate the teachings of Liu into the device taught by Ribeiro to adjust the brightness of the image so that an optimal brightness for the target object can be achieved.
	Regarding claim 7, see the teachings of Ribeiro and Liu as discussed in claim 6 above, in which Liu also discloses the image acquisition element is further configured to: after metering the target object, compensate the local brightness corresponding to the target object (column 12, line 51 – column 13, line 2); and setting the brightness of the entire image based on the compensated brightness of the target object (column 12, line 51 – column 13, line 2). 
	One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to incorporate the teachings of Liu into the device taught by Ribeiro to adjust the brightness of the image so that an optimal brightness for the target object can be achieved as already discussed in claim 6 above.
	Regarding claim 8, see the teachings of Ribeiro and Liu as discussed in claim 6 above, in which Liu also discloses the image acquisition element is further configured to: if the local brightness of the target object is smaller than a first threshold, increasing the local brightness of the target object ([0164]; [0171]); and if the local brightness of the target object is greater than a second threshold, reducing the local brightness of the target object ([0164]; [0171]), wherein the second threshold is greater than the first ([0164] – the second threshold is a sum of the target brightness and the deviation of brightness, the first threshold is the target brightness minus the deviation of brightness).
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to incorporate the further teachings of Liu into the device taught by Ribeiro to adjust the brightness of the image so that an optimal brightness for the target object is within an acceptable range of the target brightness.
	Regarding claim 9, see the teachings of Ribeiro and Liu as discussed in claim 6 above, in which Liu also discloses the first threshold and the second threshold are predetermined or adjustable ([0164]).
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to incorporate the further teachings of Liu into the device taught by Ribeiro to determine the level of deviation thus facilitates determination of whether adjustment of brightness is needed.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Ribeiro as applied to claims 1-5, 10, 13, 15, and 20 above, and further in view of Lee et al. (US 2016/0140394 A1 – hereinafter Lee).
Regarding claim 11, see the teachings of Ribeiro as discussed in claim 1 above. 
However, Ribeiro does not disclose the controller is further configured to control the image acquisition element to adjust at least one of a white balance or a color filter.
Lee discloses a controller is configured to control a image acquisition element to adjust at least one of a white balance or a color filter ([0059]).
.
Claims 12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Ribeiro as applied to claims 1-5, 10, 13, 15, and 20 above, and further in view of Moon (KR 10-2018-0060295 – hereinafter Moon).
Regarding claim 11, see the teachings of Ribeiro as discussed in claim 1 above, in which Ribeiro also discloses the controller is further configured to control movable device to follow the target object (column 9, lines 16-19 – adjusting an orientation of the image acquisition element so that the camera follows the target object).
However, Ribeiro does not disclose the controller is further configured to keep a preset distance from the target object .
Moon discloses a controller is further configured to keep a preset distance from a target object (abstract).
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to incorporate the teachings of Moon into the device taught by Ribeiro to keep a distance from an object in situations for either safety reason or for maintaining a good photographing condition.
Regarding claim 14, Ribeiro also discloses the movable device comprises an unmanned aerial vehicle, a car, or an unmanned ship (column 18, lines 39-45 – at least a car).
However, Ribeiro does not disclose the car is unmanned.
Moon discloses a movable device comprises an unmanned car (abstract).
.
Claims 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Ribeiro as applied to claims 1-5, 10, 13, 15, and 20 above, and further in view of Kubota (US 2012/0045094 A1 – hereinafter Kubota).
Regarding claim 16, see the teachings of Ribeiro as discussed in claim 15 above. However, Ribeiro does not disclose the information input component is further configured to obtain a selection instruction shown by the display component; and the processor is configured to identify one or more objects within an area designated by the selection instruction, and determine one of the one or more objects satisfying a preset condition as the target object.
Kubota discloses an information input component is configured to obtain a selection instruction shown by a display component ([0071]; [0080] – obtaining a selection instruction by the user, e.g. touching an area); and a processor is configured to identify one or more objects within an area designated by the selection instruction, and determine one of the one or more objects satisfying a preset condition as a target object ([0071]; [0080] – identifying one or more objects within the area as target objects satisfying a condition to be tracked and exclude objects as unwantedly selected).
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to incorporate the teachings of Kubota into the 
Regarding claim 17, see the teachings of Ribeiro and Kubota as discussed in claim 16 above, in which Kubota also discloses the selection instruction is configured to specify a target frame containing the target object ([0071]; [0080] – obtaining a selection instruction by the user, e.g. touching a target frame); the processor is further configured to designate the target frame as at least one of an object for focusing or an area for metering ([0071]). One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to incorporate the further teachings of Kubota into the device proposed in claim 16 to set a frame as a starting frame to be tracked as desired by the user. 
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Ribeiro as applied to claims 1-5, 10, 13, 15, and 20 above, and further in view of Alonso (US 2010/0283630 A1 – hereinafter Alonso).
Regarding claim 18, see the teachings of Ribeiro as discussed in claim 15 above. Ribeiro also discloses the receiving component is further configured to receive real time location information of the target object (column 18, lines 62-67).
However, Ribeiro does not disclose the display component is further configured to display the real time location information of the target object.
Alonso discloses a display component is further configured to display the real time location information of a target object ([0015]; [0023]; [0047]; Fig. 15).
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to incorporate the teachings of Alonso into the .
Claims 19 is rejected under 35 U.S.C. 103 as being unpatentable over Ribeiro as applied to claims 1-5, 10, 13, 15, and 20 above, and further in view of Kamarshi (US 9,558,563 B1 – hereinafter Kamarshi).
Regarding claim 19, see the teachings of Ribeiro as discussed in claim 15 above. However, Ribeiro does not disclose a parameter setting component configured to set one or more parameters for metering the target object.
Kamarshi discloses a parameter setting component configured to set one or more parameters for metering a target object. (Fig. 6 – step 614).
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to incorporate the teachings of Kamarshi into the device taught by Ribeiro so that the user can select to obtain detailed information about the tracked object.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNG Q DANG whose telephone number is (571)270-1116.  The examiner can normally be reached on IFT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HUNG Q DANG/Primary Examiner, Art Unit 2484